Citation Nr: 1725145	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


1.  Entitlement to a rating in excess of 50 percent for PTSD prior to March 25, 2010, in excess of 50 percent prior to August 31, 2012, and in excess of 70 percent prior to March 19, 2015.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing problems.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lower back pain.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right eye twitches.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck pain and popping.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Appeals regional office (RO) in Waco, Texas.  This matter was previously before the Board in September 2014 at which time the case was remanded for additional development.  Additional issues that were on appeal at that time involve claims to reopen service connection for a right shoulder disability, right and left knee disabilities, sleep apnea, and the issue of entitlement to a total disability rating based on individual unemployability.  However, as these claims have since been reopened and the underlying claims for service connection granted, they are no longer on appeal.  See also AB v. Brown, 6 Vet. App. 35 (1993).

By letter dated in December 2013, the Veteran was notified that he was scheduled to testify at a Board video conference hearing pursuant to his request for such a hearing.  However, the record shows that he failed to report to the hearing and did not thereafter request that it be rescheduled.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior remand in September 2014, the Board noted that the Veteran had raised the issue of clear and unmistakable evidence (CUE) in March 2010 when he asserted that the RO erred in its November 2006 rating decision.  In this decision the AOJ granted service connection for PTSD and assigned an initial 30 percent rating.  The AOJ also denied, in part, service connection for hearing problems, tinnitus, lower back pain, arthritis, right eye twitches, chest pain, joint pain, neck pain and popping, fatigue and shortness of breath.  

The Board also noted in September 2014 that the Veteran's claim of CUE in the November 2006 rating decision was inextricably intertwined with the issues presently on appeal and remanded the case to the AOJ for adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

While the record shows that the AOJ issued a deferred rating decision in April 2016, it does not appear from the record that the AOJ adjudicated the issue of CUE.  Consequently, this matter must be returned to the AOJ for adjudication of the Veteran's March 2010 CUE motion.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that due process is followed in this matter.  See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate, by issuance of a Rating Decision or Simplified Notification Letter, the matter of whether there was CUE in the November 2006 rating decision that assigned an initial 30 percent rating for PTSD, and denied claims of entitlement to service connection for hearing problems, tinnitus, lower back pain, arthritis, right eye twitches, chest pain, joint pain, neck pain and popping, fatigue and shortness of breath.  Afford the Veteran proper notice and due process with respect to these issues.

2.  Thereafter, re-adjudicate the issues presently on appeal.  If any remain denied, issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




